DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the step “comparing, by the processor of the selection device, the received three dimensional contour against stored three dimensional contour of a plurality of bone plate implants” renders the claims vague and indefinite because it is unclear what is being compared.  Are 3D shape parameters being compared to a database of implant shapes/sizes to pick the best-fitting implant? (see paras [0031] and [0053] of Applicant’s Specification).  The recitation “stored three dimensional contour of a plurality of bone plate implants” renders the claim vague and indefinite because it is unclear what the three dimensional contour of a plurality of bone implants is.  Based on Applicant’s disclosure, an implant with a shape and size that best fits a 3-dimensional contour of the intended implant site is picked from a plurality of implants.

In claim 17, the recitation “comparing the received three dimensional contour against stored three dimensional contour of a plurality of bone plate implants;” renders the claim vague and indefinite because it is unclear what parameters are being compared.  Are 3D shape parameters being compared with the shapes and sizes of implants in the database (see paras [0031] and [0053] of Applicant’s Specification)? 
In claims 1 and 17, the sequence of steps is not in order.  It appears that the comparison and selection steps should occur after generation of the three dimensional contour corresponding to the anatomical surface.  
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive in light of the rejections made in this office action.   Claims 1-5, 8-13 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





February 13, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775